Citation Nr: 1617470	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Acting Veterans Law Judge at a May 2014 videoconference hearing.  A transcript of the hearing is of record. 

In July 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

A back disability, currently diagnosed as residuals of a low back strain and dorsolumbar spondylosis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for direct service connection was furnished to the Veteran in an October 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not received complete notice with respect to his claim for secondary service connection.  He has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran and his representative.  In a July 2013 statement, the Veteran's representative argues that the Veteran's back disability was caused by his service-connected bilateral knee and polyneuropathy of the lower extremities.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of notification regarding secondary service connection did not result in any prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private and VA clinical records.   Additionally, he was provided VA examinations in May 2008 and August 2014 to determine the nature and etiology of the claimed back disability.  The VA examinations were accompanied by adequate medical opinions addressing the direct and secondary theories of entitlement for service connection.  

The Board also finds that VA has complied with the July 2014 remand orders.  In response to the Board's remand, updated records VA treatment records were obtained and added to the claims file.  In addition, the Veteran was provided a VA examination in August 2014 accompanied by an adequate medical opinion addressing service connection on a direct and secondary basis.  The case was then readjudicated in the October 2014 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Service Connection Claim

The Veteran contends that service connection is warranted for a chronic back disability as it was incurred due to injury during active duty, or in the alternative, that it is caused or aggravated by service-connected knee and polyneuropathy disabilities.  The Board will first address whether service connection is warranted as directly due to service before discussing service connection on a secondary basis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of a chronic back disability.  The Veteran was diagnosed with residuals of a low back sprain and dorsolumbar spondylosis by the May 2008 and August 2014 VA examiners, respectively.  He has complained of intermittent back pain beginning in approximately 2000 with recurrent episodes since that time.  A current chronic back disability is therefore demonstrated.

An in-service injury is also present.  Service treatment records show that the Veteran fell through the deck plates of the USS HENRY TUCKER in November 1971 and struck the left side of his ribs and left knee.  He was treated with an Ace wrap and prescribed a muscle relaxer.  The Veteran was not seen for any specific complaints of back pain during service and his spine was normal upon physical examination for separation in September 1972.  However, as service records clearly document a falling injury in November 1971, the Board finds that the first two elements of service connection-a current disability and in-service injury-are established. 

Regarding the third element of service connection, the weight of the evidence is against a link between the Veteran's back and any incident of active duty service.  Service records do not support the claim; although the Veteran was treated for injuries after a fall in November 1971, he was not seen at that time or at any other point during service for complaints of back pain.  There are also no findings, or treatment for back pain or a chronic back condition during service.  The Veteran's spine was normal upon physical examination in September 1972 and there is no other indication of back problems during service.  

There is no medical evidence of a chronic back condition for many years after the Veteran's discharge from active duty.  The earliest complaints of back pain date from September 2007, when the Veteran filed his claim for VA benefits more than 30 years after his discharge from military service.  The record does not document a chronic back condition until the May 2008 VA examination when residuals of a low back strain were diagnosed.  The Veteran also denies receiving any medical treatment for his back pain and consistently reports that his back pain began several decades after his separation from active duty.  The August 2014 VA examiner identified evidence of spinal osteoarthritis based on X-ray results, but there is no lay or medical evidence of arthritis within a year from the Veteran's separation from service.  Therefore, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There are also no competent medical opinions in support of the claim for direct service connection.  None of the Veteran's physicians have identified a link between his back condition and active duty; in fact, the Veteran has never sought treatment for his back condition with any private or VA health care provider.   Additionally, the May 2008 and August 2014 VA examiners provided medical opinions against a link between the claimed back disability and active duty service, to include the Veteran's November 1971 falling injury.  The opinions were based on the negative service treatment records, the Veteran's own statements that his back pain began many years after his in-service injury, and the nature of the Veteran's current disability, to include the absence of spinal compression fractures indicating injury.  

The Veteran has also not reported a history of continuous back pain since active duty.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported experiencing back pain since active duty.  The history he provided to the May 2008 and August 2014 VA examiners was to the effect that he began to experience intermittent episodes of back pain in approximately 2000 that have occasionally bothered him since that time.  The record also does not document any lay or medical evidence of back pain until the Veteran's claim for service connection was received in September 2007.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not possible. 

Turning to whether service connection is warranted on a secondary basis, service connection is provided for a disability which is proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his current low back disability is caused or aggravated by his service-connected bilateral knee disabilities and polyneuropathy of the lower extremities.  He has not provided any competent medical evidence in support of his claim.  Furthermore, the August 2014 VA examiner concluded that the Veteran's back condition was not secondary to his service-connected knee and polyneuropathy disabilities.  The examiner noted that the Veteran's knees and neuropathy did not cause any musculoskeletal or gait instability that would result in secondary changes to the spine. 

Finally, the Board has considered the Veteran's lay statements that his current back disability is related to an injury during service or is caused or aggravated by service-connected conditions.  However, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran's contentions are also clearly outweighed by the competent medical evidence of record, including the opinions of the VA examiners addressing both theories of entitlement in this case.  The Board therefore finds that service connection for a back disability is not warranted as directly related to service or as secondary to service-connected bilateral knee and polyneuropathy conditions.  The claim must be denied.


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


